 

Se 6:19-cv-02014-JA-GJK Document 115 Filed 08/13/21 Page 1 of 12 PagelD 1373

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

LEE EDWARD ANDERSON,

Plaintiff,
Vv. | Case No. 6:19-cv-2014-JA-GJK
ZACHARY FERREIRA, | |

Defendant.

 

ORDER
Following a jury trial, verdict, and entry of judgment, both parties filed

several motions. Before the Court are:

Boas

eens

(1) Plaintiffs Supplemental/Corrected Motion to Vacate and Alter or
Amend Judgment as to Claim No. 2 of the Verdict (Doc. 108), !
Defendant’s Memorandum of Law: in Opposition (Doc. 109), and
Plaintiffs Notice of Supplemental Authority (Doc. 110);

(2) Plaintiffs Motion for Taxation of Costs (Doc. 111);

(3) Defendant’s Combined Motion to Tax Costs and Response in
Opposition to Plaintiffs Motion to Tax Costs (Doc. 112) and Plaintif’s

Response (Doc. 113); and

 

1 This motion supersedes and renders moot Plaintiffs Motion for Entry of
Judgment Notwithstanding the Verdict as to Claim No. 2 on Verdict Form (Doc. 105),
which will be denied as such.

 

 
Ca

 

 

Be 6:19-cv-02014-JA-GJK Document115 Filed 08/13/21 Page 2 of 12 PagelD 1374

(4) Defendant’s Conditional Renewed Motion for J udgment as a Matter of
Law (Doe. 114).2
As set forth below, Plaintiffs Motion for Taxation of Costs (Doc. 111) is granted
insofar as it seeks a ruling that Plaintiff is entitled to costs, and all other
motions are denied either on their merits or as moot.

I, Background

This case arises from the traffic stop, arrest, and detention of Plaintiff by
Defendant, a deputy sheriff. The case proceeded to trial on Plaintiffs claims (1)
pursuant to 42 U.S.C. § 1983 for alleged unlawful stop, detention, and
interrogation in violation of the Fourth and Fourteenth Amendments to the U.S.
Constitution (Count I of the Amended Complaint); (2) pursuant to 42 U.S.G.
§ 1983 for false arrest/false imprisonment in violation of the Fourth and
Fourteenth Amendments to the U.S. Constitution (Count II of the Amended
Complaint); and (8) for false arrest/false imprisonment under Florida law
(Count IV of the Amended Complaint). The Amended Complaint included a
request for punitive damages on the federal claims but not on the state law |
claims. (See Doc. 20 at 5-6, 8-9; see also Summ. J. Order, Doc. 74, at 14 n.9

(noting that Plaintiff did not request punitive damages in his state law claims)). |

 

2 Plaintiff did not file a response to this motion.

3 Plaintiff's Amended Complaint (Doc. 20) asserted a total of five claims. During
trial, Plaintiff dropped Counts III (false arrest/false imprisonment under state law |
against the Sheriff) and V (malicious prosecution under Florida law against Deputy |
Ferreira), and those claims are not at issue in this Order.

 
 

 

se 6:19-cv-02014-JA-GJK Document 115 Filed 08/13/21 Page 3 of 12 PagelD 1375 i.

The jury returned a verdict for Defendant on the two federal claims but
found in favor of Plaintiff on the state law claim and awarded Plaintiff
$60,000.00 in compensatory damages. (Verdict, Doc. 101).4 The jury also
answered “yes” when asked on the verdict form whether “punitive damages
should be assessed against Defendant.” (Id. at 3). Because the parties had
agreed before trial that the issues of entitlement to and amount of punitive
damages would be bifurcated,® the jury was not asked on the verdict form to

quantify punitive damages.

After the jury returned its verdict but before it was discharged, the

Court—outside the jury’s presence—discussed the verdict with counsel, who
were preparing to proceed with the presentation of evidence to the jury
regarding the amount of punitive damages. But the Court then reminded
counsel that—as had previously been discussed and agreed—Plaintiff had not

4

requested punitive damages on the state law claim.¢ Because the only claim on

 

4 As agreed by the parties, the verdict form asked the jury to quantify
compensatory damages only once rather than on a claim-by-claim basis.
5 (See Mins. of Final Pretrial Conference, Doc. 84, at 2 (“Defendant requests that

punitive damages be bifurcated so that the deputies do not have to testify to income |

during the case in chief. Plaintiff does not object.”)). ‘:

6 Plaintiff states in his motion that after the jury rendered its verdict “defense |

counsel pointed out that we did not need to address the amount because punitive
damages were only available with respect to the Federal claims.” (Doc. 108 at 4). But
it was the Court, not defense counsel, who pointed this out at that time.

Additionally, Plaintiff characterizes what occurred as “the sudden realization”

that Plaintiff did not request punitive damages in his state law claims. (See Doc. 108
at 2). But this point had been noted more than once earlier in the case—at minimum.
in the Court’s summary judgment Order (Doc. 74) and at the end of the second day of

 
Ca

 

 

se 6:19-cv-02014-JA-GJK Document 115 Filed 08/13/21 Page 4 of 12 PagelD 1376

which the jury found in Plaintiffs favor was the state law claim, Plaintiff

conceded that punitive damages were not available to him, and the jury was |

discharged without being asked to quantify punitive damages or to clarify its |

verdict in any way. (See, e.g., Mins. of Jury Trial Day Three, Doc. 100, atad
(“Court addresses punitive damages with counsel for both parties and all agree
that because Plaintiff did not plead punitive damages for the state law claims,
punitive damages cannot be awarded.”)). Judgment was then entered on the
verdict, awarding Plaintiff $60,000.00. (Judgment, Doc. 104).

Plaintiff now moves to alter or amend the judgment on the second claim
(false arrest/imprisonment under federal law). (Doc. 108). Additionally, both
parties move for an award of costs in their favor. (Docs. 111 & 112). Finally,
Defendant “conditionally” renews his previously denied motion for judgment as
a matter of law on the issue of qualified immunity on the § 1983 claims.

II. Discussion

A. Plaintiff's Supplemental/Corrected Motion to Vacate and
Alter or Amend Judgment as to Claim No. 2 of the Verdict
(Doc. 108)

As noted earlier, the jury found for Defendant on Plaintiffs two federal

claims (for unlawful stop and false arrest, respectively) and then found in favor |

eo

 

trial, when the matter was discussed during preparation of the final jury instructions
and counsel for both parties agreed that Plaintiff was only seeking punitive damages
on the federal claims.

0 eae en

 
Case 6:19-cv-02014-JA-GJK Document 115 Filed 08/13/21 Page 5 of 12 PagelD 1377

Sieh a

of Plaintiff on the state law false arrest claim. Specifically, on Plaintiff's second !

claim—false arrest under federal law—the jury’s verdict was as follows:
Claim Two—Fourth Amendment—Arrest ny

2. Do you find from a preponderance of the evidence that Defendant
Zachary Ferreira violated Plaintiff Lee Edward Anderson’s right
not to be arrested without probable cause?

Answer Yes or No N 0

(Doc. 101 at 1). And on Plaintiffs state law false arrest claim, the verdict was:

Claim Three—False Arrest Under Florida Law

 

3. Do you find from a preponderance of the evidence that Defendant |
Zachary Ferreira falsely arrested Plaintiff Lee Edward Anderson
in violation of Florida law?

Answer Yes or No ¥ES

dd. at 2). The jury assessed $60,000 in compensatory damages and then was
asked about punitive damages:

7. Do you find from a preponderance of the evidence that punitive
damages should be assessed against Defendant, Zachary |
Ferreira?

Answer Yes or No (do not enter an amount) YE S

(Id. at 3).

Plaintiff argues that the jury’s verdict in favor of Defendant on Claim Two

 

is inconsistent with the verdict in favor of Plaintiff on Claim Three and with the

jury’s finding that punitive damages should be assessed. Plaintiff asks the

 

 

 
Ca

se 6:19-cv-02014-JA-GJK Document 115 Filed 08/13/21 Page 6 of 12 PagelD 1378

 

 

Court to modify the judgment to reflect that Plaintiff—not Defendant—
prevailed on Claim Two. But the verdicts are not inconsistent, and Plaintiffs
motion must be denied. .

First, a note about the relief that Plaintiff is requesting—and _ not |
requesting. Plaintiff explains that he “seeks neither to have the damages award
modified in any way, nor seat another jury to determine the amount of punitive
damages, being satisfied with the compensatory damages awarded alone.” (Doc.
108 at 2-3). Plaintiff does not seek a new trial either—“only entry of a judgment
that comports with the jury’s findings.” (Id. at 3). What Plaintiff is seeking is
a judgment in his favor on Claim Two so that he can then recover attorney’s
fees, which are available on a § 1983 claim but not on the state law false arrest
claim on which he prevailed. (See id. (‘Since the answers to the other question
support the § 1983 claim, which provides for payment of attorney fees, when the
State law claims do not, the judgment would be incomplete in it’s [sic] effect |
without reflecting that determination.”)).

Turning to the merits of Plaintiffs motion, the jury’s verdicts on Claims
Two and Three are not inconsistent with one another. The elements and
burdens of proof on the federal and state law false arrest claims differ.
“[P]laintiff[] had the burden of demonstrating the absence of probable cause = |

order to succeed [o]n [his] § 1983 claim.” Rankin v. Evans, 133 F.3d 1425, 1436 :

(11th Cir. 1998). By its verdict on Question 2 of the verdict form, the jury found

 

 
Case 6:19-cv-02014-JA-GJK Document 115 Filed 08/13/21 Page 7 of 12 PagelD 1379 ,

that Plaintiff did not prove all of the elements of that claim. On the other hand,
“[t]he existence of probable cause constitutes an affirmative defense to the
claim{] of false arrest ... under Florida law,” and “[a]ccordingly, [DJefendant]]
had the burden of demonstrating the existence of probable cause as a defense.to
the state claim.” Id. By its verdict on Question 3 of the verdict form, the jury.
found that Defendant did not establish that there was probable cause for the |
arrest. The findings implicit in the verdict answers—that Plaintiff did not
establish the absence of probable cause on Claim Two and that Defendant did
not establish probable cause on Claim Three—are not inconsistent.

Plaintiff argues that the jury’s “yes” answer to the question whether
punitive damages should be assessed against Defendant is inconsistent with its
verdict in favor of Defendant on the federal false arrest claim (Claim Two). (See
Verdict, Doc. 101, at 3). Plaintiff suggests that this “yes” answer makes “very
clear that the jury believed they had in fact found for the Plaintiff on Claim 2
regarding the arrest without probable cause, the same finding they made by |
considering the claims and defenses raised in Claim number 3.” (Doc. 108 at 2).
Plaintiff thus asserts that the jury “made an error in filling out the Verdict.” |
(Id.). ‘

Plaintiffs arguments are unavailing. As an initial matter, as Plaintiff |
acknowledges, he consented to the verdict form that was used and did not object

or argue that there was any inconsistency before the jury was discharged. And

 

 

 

 

 
Case 6:19-cv-02014-JA-GJK Document 115 Filed 08/13/21 Page 8 of 12 PagelD 1380 at

 

 

ne
in any event, the jury did not make the “same finding” on Claim Two and Claim |
Three. As noted above, a finding in Defendant’s failure on Claim Two is not
inconsistent with a finding in Plaintiffs failure in Plaintiff Three because of the |
two claims’ different elements and burdens of proof. And the jury was polled,
with each juror confirming the answers on the verdict form.

Plaintiff emphasizes that punitive damages were available only on the
federal claims because Plaintiff did not seek punitive damages on his state law
claim; he thus argues that because the jury found that punitive damages were
warranted, the jury intended to find in favor of Plaintiff on Claim Two. But
Plaintiffs reliance on the jury’s “yes” response to the punitive damages question
does not render the jury’s verdict inconsistent or suspect.

The jury was indeed instructed that it could award punitive damages ifit |
found in favor of Plaintiff on one or both of his federal claims. (See Jury
Instructions, Doc. 96, at 19). The verdict form, however, did not differentiate
between the federal and state claims in asking the jury whether punitive
damages “should be assessed against Defendant.” (Verdict, Doc. 101, at 3). The |

jury may well have believed that Defendant’s conduct on the state law claim

warranted punitive damages,’ but as all parties—including Plaintiff—agree, |

 

 

ek |

7 The jury’s answer regarding punitive damages is in lockstep with its finding |
in favor of Plaintiff on the state law claim, as the standards for punitive damages and
for personal liability of Deputy Ferreira under Florida law parallel one another.
(Compare Punitive Damages Jury Instruction, Doc. 96 at 19 (explaining that the jury

|
OM

 

 

Se 6:19-cv-02014-JA-GJK Document 115 Filed 08/13/21 Page 9 of 12 PagelD 1381

7)
punitive damages were not available on that claim because Plaintiff did not
request them. The verdicts on Claims Two and Three remain consistent due to
the varying elements and burdens of proof, and Plaintiffs assertion that the jury
meant to write “Yes” instead of “No” on Claim Two is speculative and baseless.

In sum, although Plaintiff urges the Court to use its “trained and 2
experienced judgment” to avoid an allegedly inconsistent and “unjust verdict,” |
(Doc. 108 at 3 (quoting Brown v. Est. of Stuckey, 749 So. 2d 490, 495 (Fla. 1999)
(case involving motion for new trial)), there is no inconsistency or injustice here.
Plaintiff seeks to overturn the will of the jury, not to implement it. None of the |
rules or cases cited by Plaintiff support an award of the extraordinary relief that

he seeks here. The motion to alter or amend the judgment is without merit and |
must be denied. ;

B. The Motions to Tax Costs (Docs. 111 & 112) i

Federal Rule of Civil Procedure 54(d)(1) provides that “{u]nless a federal
statute, these rules, or a court order provides otherwise, costs—other than |

attorney’s fees—should be allowed to the prevailing party.” Here, both parties

 

could award punitive damages if it found that Defendant “acted with malice or reckless |
indifference,” that malice meant that Defendant’s “conduct was motivated by evil |
intent or motive,” and that “reckless indifference” meant that Defendant “engaged in
conduct with a callous disregard for whether the conduct violated [Plaintiffs] protected |
federal rights”) with Claim Three Jury Instruction, Doc. 96 at 16 (explaining that |
Defendant could be found liable on the state law claim if he acted “with ill will, hatred,
spite, an evil intent, .. . the subjective intent to do wrong,” or “with a conscious and

intentional indifference to consequences and with the knowledge that injury or damage
is likely”)).

 
Case 6:19-cv-02014-JA-GJK Document 115 Filed 08/13/21 Page 10 of 12 PagelD 1382
nf
seek an award of costs as the “prevailing party” in this case. Defendant

alternatively argues that neither party should be awarded costs. The Court will

award costs to Plaintiff.

“A party need not prevail on all issues to justify a full award of costs... .”
United States v. Mitchell, 580 F.2d 789, 793 (5th Cir. 1978),8 superseded by
statute on other grounds as noted in United States v. City of Jackson, 359 F.3d
727 (Sth Cir. 2004). “Usually the litigant in whose favor judgment is rendered
is the prevailing party for purposes of rule 54(d)....A party who has obtained
some relief usually will be regarded as the prevailing party even though he has
not sustained all his claims.” Id. (alteration in original) (quoting 10 Charles
Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 2667).

Here, although the jury did not find for Plaintiff on all of his claims—
which were substantially overlapping in many respects—Plaintiff achieved
success in this case, and judgment has been entered in his favor. Especially
considering that the parties agreed to have the jury quantify compensatory
damages only once to avoid duplicative recovery of damages for the same harm,
the fact that the jury did not find for Plaintiff on his two federal claims does not |
preclude him from being the “prevailing party” for Rule 54(d) purposes.

Accordingly, Plaintiff is entitled to recover his costs. However, because |

 

8 Cases decided by the Fifth Circuit prior to October 1, 1981, are binding on this
Court. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc).

 

10

 

 
Case 6:19-cv-02014-JA-GJK Document 115 Filed 08/13/21 Page 11 of 12 PagelD 1383

he
Plaintiff has not yet itemized his costs, he must first submit a bill of costs before |

t
costs can be taxed.9

C. Defendant’s Conditional Renewed Motion for Judgment as
a Matter of Law (Doc. 114)

Finally, Defendant “conditionally” moves for judgment as a matter of law |
on his qualified immunity defense on the § 19838 claims against him. His motion
is conditioned on the Court granting relief to Plaintiff on Plaintiffs motion (Doe.
108) to alter or amend judgment on the federal false arrest claim. Because the |
Court has found no merit to Plaintiffs motion (Doc. 108), Defendantis |
conditional motion (Doc. 114) will be denied as moot.

III. Conclusion

Accordingly, it is ORDERED as follows:
1. Plaintiffs Supplemental/Corrected Motion to Vacate and Alter or |
Amend Judgment as to Claim No. 2 of the Verdict (Doc. 108) is DENIED. |
Plaintiffs Motion for Entry of Judgment Notwithstanding the Verdict as to |
Claim No. 2 on Verdict Form (Doc. 105) was rendered moot by the filing of the |

Supplemental/Corrected Motion (Doc. 108), and it (Doc. 105) is accordingly {|

 

9 Defendant faults Plaintiff for not having already itemized his costs. (See Doc.
112 at 2). Plaintiff maintains that he followed the bifurcated procedure required by |
new Local Rule 7.01(a)—which has been in effect for only six months—by seeking a |
ruling on entitlement to costs before itemizing his costs. The Court finds it
unnecessary to opine on the question whether new Rule 7.01(a) applies to costs sought
pursuant to Federal Rule of Civil Procedure 54(d) and 28 U.S.C. § 1920. The Court
will allow Plaintiff to recover his costs even though he did not itemize them in his |
motion. |

 

11

 

 
Case 6:19-cv-02014-JA-GJK Document 115 Filed 08/13/21 Page 12 of 12 PagelD 1384

DENIED as moot.

+

2. Plaintiffs Motion for Taxation of Costs (Doc. 111) is GRANTED

insofar as it seeks a ruling on entitlement to costs. On or before August 27,

 

2021, Plaintiff shall file a Bill of Costs using the form available on the Court’s
website.

3. Defendant’s Motion to Tax Costs (Doc. 112) is DENIED. Defendant
shall bear his own costs.

4. Defendant's Conditional Renewed Motion for Judgment as a Matter
of Law (Doc. 114) is DENIED as moot.

DONE and ORDERED in Orlando, Flerida;on August 13- : 2021.

¢1-—— Co

JOHN ANTOON II
United States District Judge

Copies furnished to:
Counsel of Record

t
at

12

 

 
